DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4-6 mention a “buckle.” This part was previously only referred to as a “triglide slide” or “modified triglide slide” in the claims and specification. Since buckle is broader than triglide slide, these claims contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 states in line 18 “is folded back onto itself over a portion of the first side buckle frame and secured thereto,” and in line 20 “folded back onto itself over a portion of the second side buckle frame and secured thereto.” It is unclear if the “thereto” is referring back to the buckle frame or the folded back portion, therefore rendering this limitation indefinite. 
Claim 5 states in line 19 “is folded back onto itself over a portion of the first side buckle frame and secured thereto,” and in line 21 “folded back onto itself over a portion of the second side buckle frame and secured thereto.” It is unclear if the “thereto” is referring back to the buckle frame or the folded back portion, therefore rendering this limitation indefinite. 
Claim 6 states in line 19 “is folded back onto itself over a portion of the first side buckle frame and secured thereto,” and in line 21 “folded back onto itself over a portion of the second side buckle frame and secured thereto.” It is unclear if the “thereto” is referring back to the buckle frame or the folded back portion, therefore rendering this limitation indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knerr (US 5961014) in view of Mucerino et al. (US 8448608) and Jaw (DE 102017128188). 
Regarding Claim 4, Knerr discloses an animal harness comprising: a first forechest strap (shoulder strap 12); a second forechest strap (shoulder strap 14) spaced apart from the first forechest strap (Figure 1), a first buckle (buckle 52) having a first buckle frame (see edited Figure 1 below) having a first central member extending across an opening of the first buckle frame (see edited Figure 1 below) and first side buckle frame having an opening (vertical slit 62), the first side buckle frame adjacent the first buckle frame (Figure 1), wherein the first forechest strap is configured to reside in the first buckle frame partially over the first central member (Figure 1); a second buckle (buckle 54) having a second buckle frame having a second central member extending across an opening of the second buckle frame (Figure 1) and second side buckle frame having an opening (vertical slit 56), the second side buckle frame adjacent the second buckle frame (Figure 1), wherein the second forechest strap is configured to reside in the second buckle frame partially over the second central member (Figure 1); a link (center portion 66) interconnecting the first forechest strap and the second forechest strap, said link having, a strip of non-elastic webbing having a first terminal end (end 58) arranged through the opening in the first side buckle frame and folded back onto itself over a portion of the first side buckle frame and secured thereto (Figure 1); and a second terminal end (end 60) arranged through the opening in the second side buckle frame and folded back onto itself over a portion of the second side buckle frame and secured thereto (Figure 1).

    PNG
    media_image1.png
    272
    371
    media_image1.png
    Greyscale

Knerr fails to disclose the strip of non-elastic material being webbing, and a strip of elastic material shorter than the non-elastic webbing having first elastic terminal end secured between the first folded back portion of first terminal end and a second elastic terminal end secured between the second folded back portion of the second terminal end.
However, Mucerino teaches the strip of non-elastic material being webbing (“strap type materials include nylon, polyester, cotton, polyethylene, and many other fabric and/or fibrous materials.” Col. 3 lines 27-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-elastic strip of Knerr, with the webbing material of Mucerino, in order to allow for flexibility in the harness, while prioritizing comfort of the animal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, Jaw teaches a strip of elastic material (elastic element 32a) shorter than the non-elastic webbing (boundary element 31a; Figure 4); having first elastic terminal end (322a) secured between the first folded back portion of the first terminal end (312a) and a second elastic terminal end (321a) secured between the second folded back portion of the second terminal end (311a; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-elastic strip of Knerr, with the shorter elastic strip of Jaw, in order to allow for flexibility in the harness, while still allowing the user to have control of the animal, and to have modified the terminal ends of Knerr, to secure around the elastic ends as taught by Jaw, in order to prioritize the comfort of the animal.
Regarding Claim 5, Knerr discloses a dog harness apparatus, the apparatus comprising: a first forechest strap (shoulder strap 12) configured to be arranged over a first shoulder of a dog; a second forechest strap (shoulder strap 14) spaced apart from the first forechest strap configured to be arranged over a second shoulder of the dog; a first buckle (buckle 52) having a first side exterior frame and a first central frame having a first central member extending across an opening of the first central frame (see edited Figure 1 below) and first side buckle frame having an opening (vertical slit 62), the first side buckle frame adjacent the first central frame (Figure 1), wherein the first forechest strap is configured to reside in the first central frame partially over the first central member (Figure 1); a second buckle (buckle 54) having a second central frame having a second central member extending across an opening of the second central frame (Figure 1) and second side buckle frame having an opening (vertical slit 56), the second side buckle frame adjacent the second central frame (Figure 1), wherein the second forechest strap is configured to reside in the second central frame partially over the second central member (Figure 1); an expandable connecting link (central portion 66 with velcro 64) interconnecting the first forechest strap and the second forechest strap (Figure 1), said expandable connecting link having, a strip of non-elastic material (velcro) having a first terminal end (end 58) arranged through the opening of the first side buckle frame and folded back onto itself over a portion of the first side buckle frame and secured thereto (Figure 1), and a second terminal end (end 60) arranged through the opening of the second side buckle frame and folded back onto itself over a portion of the second side buckle frame and secured thereto (Figure 1).

    PNG
    media_image1.png
    272
    371
    media_image1.png
    Greyscale

Knerr fails to disclose the strip of non-elastic material being webbing, and a strip of elastic material shorter than the strip of the non-elastic webbing, having first elastic terminal end secured between the first folded back portion of the first terminal end and a second elastic terminal end secured between the second folded back portion of the second terminal end.
However, Mucerino teaches the strip of non-elastic material being webbing (“strap type materials include nylon, polyester, cotton, polyethylene, and many other fabric and/or fibrous materials.” Col. 3 lines 27-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-elastic strip of Knerr, with the webbing material of Mucerino, in order to allow for flexibility in the harness, while prioritizing comfort of the animal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, Jaw teaches a strip of elastic material (elastic element 32a) shorter than the non-elastic webbing (boundary element 31a; Figure 4), having first elastic terminal end (322a) secured between the first folded back portion of the first terminal end (312a) and a second elastic terminal end (321a) secured between the second folded back portion of the second terminal end (311a; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-elastic strip of Knerr, with the shorter elastic strip of Jaw, in order to allow for flexibility in the harness, while still allowing the user to have control of the animal, and to have modified the terminal ends of Knerr, to secure around the elastic ends as taught by Jaw, in order to prioritize the comfort of the animal.
Regarding Claim 6, Knerr discloses a dog harness apparatus, the apparatus comprising: a first forechest strap (shoulder strap 12) configured to be arranged over a first shoulder of a dog; a second forechest strap (shoulder strap 14) spaced apart from the first forechest strap (Figure 1) configured to be arranged over a second shoulder of the dog; a first buckle (buckle 52) having a first side exterior frame and a first central frame having a first central member extending across an opening of the first central frame (see edited Figure 1 below) and a first side buckle frame having an opening (vertical slit 62), the first side buckle frame adjacent the first central frame (Figure 1), wherein the first forechest strap is configured to reside in the first central frame partially over the first central member (Figure 1); a second buckle (buckle 54) having a second side exterior frame and a second central frame having a second central member extending across an opening of the second central frame (Figure 1) and a second side buckle frame having an opening (vertical slit 56), the second side buckle frame adjacent the second central frame (Figure 1), wherein the second forechest strap is configured to reside in the second central frame partially over the second central member (Figure 1); an expandable connecting link (central portion 66 with velcro 64) interconnecting the first forechest strap and the second forechest strap (Figure 1), said expandable connecting link having, a strip of non-elastic material (velcro) having a first terminal end (end 58) arranged through the opening in the first side buckle frame and folded back onto itself over a portion of the first side buckle frame and secured thereto (Figure 1), and a second terminal end (end 60) arranged through the opening in the second side buckle frame and folded back onto itself over a portion of the second side buckle frame and secured thereto (Figure 1).
Knerr fails to disclose the strip of non-elastic material being webbing, and a strip of elastic material shorter than the strip of the non-elastic material having a first elastic terminal end secured between the first folded back portion of the first terminal end and a second elastic terminal end secured between the second folded back portion of the second terminal end, wherein the expandable link is configured to expand a predetermined distance.
However, Mucerino teaches the strip of non-elastic material being webbing (“strap type materials include nylon, polyester, cotton, polyethylene, and many other fabric and/or fibrous materials.” Col. 3 lines 27-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-elastic strip of Knerr, with the webbing material of Mucerino, in order to allow for flexibility in the harness, while prioritizing comfort of the animal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, Jaw teaches a strip of elastic material (elastic element 32a) shorter than the non-elastic webbing (boundary element 31a; Figure 4), having first elastic terminal end (322a) secured between the first folded back portion of the first terminal end (312a) and a second elastic terminal end (321a) secured between the second folded back portion of the second terminal end (311a; Figure 4), wherein the expandable link is configured to expand a predetermined distance (“A maximum length of the elastic element 32a in an extended state in which it is subjected to the force is greater than a maximum length of the limiting element 31a in an extended state in which it is subjected to the force.” Page 5 of translation)..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the non-elastic strip of Knerr, with the shorter elastic strip configured to expand a predetermined distance of Jaw, in order to allow for flexibility in the harness, while still allowing the user to have control of the animal, and to have modified the terminal ends of Knerr, to secure around the elastic ends as taught by Jaw, in order to prioritize the comfort of the animal.
Response to Arguments
Applicant’s arguments filed 10/3/22 with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642